Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 1 of 16 PageID 466

                                 UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

 DONALD ANDERSON,                                                 Case No.: 8:18-cv-00901-MSS-AAS

       Plaintiff,
 vs.

 THADDEUS MICHAEL BULLARD
 SR. a/k/a TITUS O’NEIL; and WORLD
 WRESTLING ENTERTAINMENT, INC.,

       Defendants.
 _____________________________________ /

           PLAINTIFF’S NOTICE OF SERVING INTERROGATORIES TO
       DEFENDANT, THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL

       Plaintiff, DONALD ANDERSON, by and through undersigned counsel, hereby provides

 notice of the service of Interrogatories upon Defendant, THADDEUS MICHAEL BULLARD

 SR. a/k/a TITUS O’NEIL, to be answered in accordance with the Federal Rules of Civil

 Procedure.




                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 2 of 16 PageID 467




                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was served on this 26th day of September, 2018

 through electronic mail to Daniel A. Shapiro, Esq., Cole, Scott & Kissane, P.A., 4301 West Boy

 Scout   Boulevard,      Suite     400,     Tampa,       Florida     33607,      at   dan.shapiro@csklegal.com,

 christopher.donegan@csklegal.com, and alice.hartranft@csklegal.com, Counsel for Defendant,

 WORLD WRESTLING ENTERTAINMENT, INC; and to Mario E. Torres, Esq., Torres

 Benet, 5308 Van Dyke Road, Lutz, Florida 33558, at mariotorres@torresbenet.com and

 eservice@torresbenet.com, Counsel for Defendant, THADDEUS MICHAEL BULLARD SR.

 a/k/a TITUS O’NEIL.


                                                            By:/s/Derek Metts
                                                              DEREK L. METTS
                                                              FBN: 081708
                                                              METTS LEGAL, P.A.
                                                              320 Maitland Avenue
                                                              Altamonte Springs, Florida
                                                              Tel.: 321.422.0430
                                                              Fax.: 321.422.0499
                                                              derek.metts@mettslegal.com
                                                              laura.dowdell@mettslegal.com
                                                              Counsel for Plaintiff




                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 3 of 16 PageID 468



                            INTERROGATORIES TO DEFENDANT,
                      THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL

        1.        List the names and addresses of all persons who are believed or known by you,

 your agents, or your attorneys to have any knowledge concerning any of the issues in this

 lawsuit; and specify the subject matter about which the witness had knowledge.




                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 4 of 16 PageID 469

       2.        State the facts upon which you rely for each affirmative defense in your answer.




                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 5 of 16 PageID 470

        3.        Describe any and all policies of insurance which you contend cover or may cover

 you for the allegations set forth in plaintiff’s complaint, detailing as to such policies the name of

 the insurer, the number of the policy, the effective dates of the policy, the available limits of

 liability, and the name and address of the custodian of the policy.




                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 6 of 16 PageID 471

        4.         Have you heard or do you know about any statement or remark made by or on

 behalf of any party to this lawsuit, other than yourself, concerning any issue in this lawsuit? If

 so, state the name and address of each person who made the statement or statements, the name

 and address of each person who heard it, and the date, time, place, and substance of each

 statement.




                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 7 of 16 PageID 472

        5.        Describe in detail how the incident described in the complaint happened,

 including all actions taken by you to prevent the incident.




                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 8 of 16 PageID 473

        6.        Describe in detail each act or omission on the part of any party to this lawsuit that

 you contend constituted negligence that was a contributing legal cause of the incident in

 question.




                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 9 of 16 PageID 474




        7.        Were you charged with any violation of law (including any regulations or

 ordinances) arising out of the incident described in the complaint? If so, what was the nature of

 the charge; what plea or answer, if any, did you enter to the charge; what court or agency heard

 the charge; was any written report prepared by anyone regarding the charge, and, if so, what is

 the name and address of the person or entity who prepared the report; do you have a copy of the

 report; and was the testimony at any trial, hearing, or other proceeding on the charge recorded in

 any manner, and, if so, what is the name and address of the person who recorded the testimony?




                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 10 of 16 PageID 475

         8.        State the name and address of every person known to you, your agents, or your

  attorneys, who has knowledge about, or possession, custody, or control of videotape or

  photograph pertaining to any fact or issue involved in this controversy; and describe as to each,

  what item such person has, the name and address of the person who took or prepared it, and the

  date it was taken or prepared.




                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 11 of 16 PageID 476

         9.        Please state if you have ever been a party, either plaintiff or defendant, in a

  lawsuit other than the present matter, and, if so, state whether you were plaintiff or defendant, the

  nature of the action, and the date and court in which such suit was filed.




                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 12 of 16 PageID 477

         10.        Do you contend any person or entity other than you is, or may be, liable in whole

  or part for the claims asserted against you in this lawsuit? If so, state the full name and address of

  each such person or entity, the legal basis for your contention, the facts or evidence upon which

  your contention is based, and whether or not you have notified each such person or entity of your

  contention.




                                                  METTS LEGAL, P.A.
               320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 13 of 16 PageID 478

          11.        Have you made an agreement with anyone that would limit that party’s liability to

  anyone for any of the damages sued upon in this case? If so, state the terms of the agreement and

  the parties to it.




                                                   METTS LEGAL, P.A.
                320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 14 of 16 PageID 479

         12.        List all former names and when you were known by those names. State all

  addresses where you have lived for the past 10 years, the dates you lived at each address, your

  Social Security number, your date of birth, and, if you are or have ever been married, the name

  of your spouse or spouses.




                                                  METTS LEGAL, P.A.
               320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 15 of 16 PageID 480

         13.        Have you ever been convicted of a crime, other than any juvenile adjudication,

  which under the law under which you were convicted was punishable by death or imprisonment

  in excess of 1 year, or that involved dishonesty or a false statement regardless of the

  punishment? If so, state as to each conviction the specific crime and the date and place of

  conviction.




                                                  METTS LEGAL, P.A.
               320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43-1 Filed 12/10/18 Page 16 of 16 PageID 481

          I HEREBY swear and affirm the answers to the above and foregoing Interrogatories are
  true and correct.




                                                         _______________________________________
                                                         THADDEUS MICHAEL BULLARD, SR.
                                                         a/k/a TITUS O’NEIL

  STATE OF _________________

  COUNTY OF _______________



         BEFORE ME, the undersigned authority, appeared __________________, who is

  personally known to me or who has provided ________________________ as identification, and

  he states that the above and foregoing Answers to Interrogatories are true and correct.

         SWORN TO and SUBSCRIBED before me this ____ day of ________________,

  ________.



                                                         _______________________________

                                                         NOTARY PUBLIC – State of ________



  My Commission Expires:




                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
